LACOMBE, Circuit Judge.
All the questions presented on this motion were disposed of at the argument except as to security for costs. The authorities cited on the brief of complainant have been since examined. The proposition to be settled is not what may be the ordinary chancery practice nor the rule in England, nor the provision *395of the New York Code, hut solely what is the meaning of the Fifty-third rule of the Circuit Court in the Southern District of New York. The intention of the rule seems to be that when a nonresident plaintiff brings suit in this court he or it shall give security for costs. The language of the rule warrants such construction, and it is a righteous and wholesome one. Without it a nonresident, joining with him some resident who might be impecunious, might bring hundreds of suits here, incumbering our calendars, and, in the event of defeat, leaving defendants without even the inadequate compensation of the taxed costs, unless they should go to a foreign jurisdiction to sue. The residence of the complainant for the purposes of this motion must be settled by the bill. The usual security — $250 in each suit — should be filed.